Case
 Case2:20-cv-00007-RWS
      2:20-cv-00007-RWS Document
                         Document338
                                  358-1 Filed 08/04/21
                                                 Filed 07/28/21
                                                         Page 1 ofPage
                                                                   5 PageID
                                                                       1 of 5#:
                                                                             PageID
                                                                                25361#:
                                     24841



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   GENERAL ACCESS SOLUTIONS, LTD.,                    §
                                                      §
                                                      §   CIVIL ACTION NO. 2:20-CV-00007-RWS
                   Plaintiff,                         §
                                                      §
   v.                                                 §
                                                      §
   SPRINT SPECTRUM LLC, SPRINTCOM,                    §
   INC, ASSURANCE WIRELESS USA, L.P.,                 §
                                                      §
                   Defendants.                        §

                                                ORDER

          Before the Court is Sprint’s Motion to Strike Mr. Kennedy’s Supplemental Opinions

   Related to Sprint’s License Agreements. Docket No. 158. While the Court heard argument on

   several motions at the dispositive motions hearing on June 17, 2021, the parties rested on the

   briefing with regard to this matter. Having considered the briefing, the Court believes that Sprint’s

   motion should be GRANTED.

                                           BACKGROUND
          General Access’s damages expert, David. Kennedy, served his opening expert report on

   December 18, 2020. Docket No. 158-3. Mr. Kennedy’s opening report contains a section on

   “Relevant License Agreements,” which addressed seven agreements produced in this litigation.

   Docket No. 158-3 ¶¶ 225–236 (addressing Sprint license agreements), 245–247 (addressing

   agreements with                                                                For each agreement,

   Mr. Kennedy described basic information, such as title, execution date, general license terms and

   payment provisions. Id. ¶¶ 225–247. Mr. Kennedy’s opening report discussed Sprint’s Venkee

   agreement, but it did not address the Sprint-MTEL agreement. Id. at ¶¶ 233–234, 239–240.
Case
 Case2:20-cv-00007-RWS
      2:20-cv-00007-RWS Document
                         Document338
                                  358-1 Filed 08/04/21
                                                 Filed 07/28/21
                                                         Page 2 ofPage
                                                                   5 PageID
                                                                       2 of 5#:
                                                                             PageID
                                                                                25362#:
                                     24842



          On February 3, 2021, Mr. Kennedy filed a supplemental report. Docket No. 158-4. As

   part of that report, Mr. Kennedy offered opinions concerning the Sprint-MTEL agreement and an

   additional technical comparability analysis of the Venkee agreement. Id. ¶¶ 12–26. His technical

   comparability opinions were based on a discussion with General Access’s technical expert, Dr.

   Vijay Madisetti. Id. ¶¶ 18–20, 23–26. Dr. Madisetti did not include any of the opinions relied on

   by Mr. Kennedy in his own expert report. Mr. Kennedy’s supplemental report was served around

   8 p.m. CST after the first day of Dr. Madisetti’s two-day deposition. See Docket No. 158-2.

          The parties do not dispute that the Venkee and Sprint-MTEL agreements were produced

   on June 11, 2020, and November 3, 2020, respectively.

                                         LEGAL STANDARD
          Federal Rule of Civil Procedure 26 requires an expert report to set forth “a complete

   statement of all opinions the witness will express and the basis and reasons for them.” FED. R.

   CIV. P. 26(a)(2)(B)(i). A failure to comply with this requirement warrants exclusion of the opinion

   under Rule 37(c). See FED. R. CIV. P. 37(c) (“If a party fails to provide information or identify a

   witness as required by Rule 26(a) or (e), the party is not allowed to use that information or witness

   to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

   justified or is harmless.”). Rule 26’s purpose is to “avoid the disclosure of ‘sketchy and vague’

   expert information.” Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 571

   (5th Cir. 1996) (citing FED. R. CIV. P. 26 Advisory Note). To assess the admissibility of a late

   supplemental report, the Court considers four factors: “(1) the importance of the witnesses’

   testimony; (2) the prejudice to the opposing party of allowing the witnesses to testify; (3) the

   possibility of curing such prejudice by granting a continuance; and (4) the explanation, if any, for

   the party’s failure to comply with the discovery order.” See id. at 572.



                                               Page 2 of 5
Case
 Case2:20-cv-00007-RWS
      2:20-cv-00007-RWS Document
                         Document338
                                  358-1 Filed 08/04/21
                                                 Filed 07/28/21
                                                         Page 3 ofPage
                                                                   5 PageID
                                                                       3 of 5#:
                                                                             PageID
                                                                                25363#:
                                     24843



                                             DISCUSSION
          Sprint requests that Mr. Kennedy’s supplemental opinions concerning Sprint’s MTEL and

   Venkee agreements be stricken because (1) they constitute an improper attempt by a damages

   expert to backdoor otherwise undisclosed technical opinions into this case, and (2) a supplemental

   report cannot be used as a vehicle to belatedly offer new opinions that an expert could have offered

   in his opening report. Docket No. 158 at 3–4. One, Sprint argues that it will be prejudiced if Mr.

   Kennedy is permitted to testify as to his supplemental opinions concerning the Venkee and Sprint-

   MTEL agreements because his opinions largely parrot opinions of Dr. Madisetti that were never

   disclosed. Id. at 4. Sprint asserts that Dr. Madisetti has not served an expert report that addresses

   the technical comparability of the Venkee or Sprint-MTEL agreements. Id. Sprint argues that if

   Dr. Madisetti was to offer technical comparability opinions on the agreements at trial, he was

   required to disclose them in his expert report. Id. (citing FED. R. CIV. P. 26(a)(2)(B), 37(c); Witt

   v. Chesapeake Expl., L.L.C., No. 2:10-cv-22-TJW, 2011 WL 2790174, at *2–3 (E.D. Tex. July 14,

   2011) (excluding testimony on issues outside of expert’s report)). And should Mr. Kennedy be

   permitted to describe Dr. Madisetti’s untested conclusions concerning technical comparability,

   Sprint argues that Mr. Kennedy will be effectively offering technical opinions that he is not

   qualified to offer. Id. (citing Docket No. 158-6 at 15:12–15, 15:19–16:7 (conceding that Mr.

   Kennedy is not a technical expert)).

          Two, Sprint asserts that Mr. Kennedy’s opening report included an entire section

   concerning “Relevant License Agreements,” which specifically addressed license agreements to

   which Sprint is a party. Id. at 5 (citing Docket No. 158-3 ¶¶ 225–247). But, Sprint argues, Mr.

   Kennedy chose not to offer any of the opinions concerning Venkee and Sprint-MTEL that first

   appeared in his supplemental report. Id. This is despite his opening report listing basic identifying

   information regarding the Venkee agreement (Docket No. 158-4 ¶¶ 21–24) and addressing

                                               Page 3 of 5
Case
 Case2:20-cv-00007-RWS
      2:20-cv-00007-RWS Document
                         Document338
                                  358-1 Filed 08/04/21
                                                 Filed 07/28/21
                                                         Page 4 ofPage
                                                                   5 PageID
                                                                       4 of 5#:
                                                                             PageID
                                                                                25364#:
                                     24844



                                     which involves the same patents as Sprint’s agreement (id. ¶ 16;

   Docket No. 158-3 ¶¶ 239–240). Docket No. 158 at 5–6. Sprint argues that Mr. Kennedy’s failure

   to properly analyze the Venkee and Sprint-MTEL agreements is inexcusable, as both agreements

   were produced long before service of his report. Id. at 6.

          General Access responds that the four-factor test for allowing supplementation of an expert

   report weighs in favor of denying Sprint’s motion to strike. One, General Access argues that

   Sprint’s damages expert, Julie Davis, relies on only the Sprint-MTEL agreement as material to the

   amount of damages in this case, thus it is important that General Access’s damages expert be

   allowed to respond to these opinions. Docket No. 189 at 6. Two, General Access argues that there

   is no unfair prejudice to Sprint in allowing Mr. Kennedy to respond to Ms. Davis’s discussion of

   the Sprint-MTEL agreement. Id. Further, General Access asserts that Ms. Davis has already

   served a supplemental report responding to Mr. Kennedy’s supplemental report. Id. at 7. Three,

   General Access argues that there is no prejudice to cure. Id. Four, General Access argues that

   supplementation is needed because prior to serving his report, Mr. Kennedy had no reason to think

   that Sprint’s expert would contend that the patents in the Sprint-MTEL agreement were technically

   comparable to the ’931 Patent or that the agreement is significant to a damages analysis here. Id.

          General Access also responds that Dr. Kennedy should not be precluded from relying on

   information provided by Dr. Madisetti because Dr. Madisetti did not know prior to the submission

   of his original report that Sprint would contend that the patents in the MTEL agreements were

   technically comparable. Id. at 8. Further, General Access argues that Sprint’s complaint that Dr.

   Madisetti’s views are not set forth in his own report elevates form over substance. Id. General

   Access asserts that the information provided by Dr. Madisetti is fully disclosed in Mr. Kennedy’s

   supplemental report. Id. And General Access argues that Sprint had an opportunity to question



                                              Page 4 of 5
Case
 Case2:20-cv-00007-RWS
      2:20-cv-00007-RWS Document
                         Document338
                                  358-1 Filed 08/04/21
                                                 Filed 07/28/21
                                                         Page 5 ofPage
                                                                   5 PageID
                                                                       5 of 5#:
                                                                             PageID
                                                                                25365#:
                                     24845



   Dr. Madisetti about his opinions, as General Access provided Mr. Kennedy’s supplemental report

   to Sprint before the second day of Dr. Madisetti’s deposition. Id.

          Sprint’s Motion to Strike Mr. Kennedy’s Supplemental Opinions Related to Sprint’s

   License Agreements (Docket No. 158) is GRANTED. It is axiomatic that any expert opinion a

   party intends to rely on at trial must be disclosed in that expert’s report. Dr. Madisetti’s technical

   comparability opinions were not disclosed in his expert report and Dr. Madisetti, Mr. Kennedy and

   General Access may not rely on those technical comparability opinions at trial. Mr. Kennedy is

   not a technical expert and is thus not competent to opine on the technical comparability of the

   agreements.    As to any remaining opinions regarding the Sprint-MTEL agreement in Mr.

   Kennedy’s supplemental report, any argument General Access proffers for Mr. Kennedy’s failure

   to include the opinions in his opening report is unavailing. Mr. Kennedy discussed seven other

   agreements in his opening report, including                                          And the Sprint-
      .
   MTEL agreement was disclosed well before Mr. Kennedy’s opening report was due. This failure

   alone outweighs the other three factors of the test for supplementation, which would—at best—be

   neutral for General Access. It is thus

          ORDERED that the portions of Mr. Kennedy’s supplemental expert report on the Venkee

   and Sprint-MTEL agreements is STRICKEN. It is further

          ORDERED that within 7 days of the issuance of this order, the parties shall jointly submit

   a proposed redacted version of this sealed order so that a public version can be made available.

          So ORDERED and SIGNED this 28th day of July, 2021.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE

                                                Page 5 of 5
